Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election without traverse of Group I, claims 1, 4-5 and 7-15, in response to restriction requirement of 05/11/2022 is acknowledged. Therefore claims 16 and 17 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Status of the claims
Claims 1, 4-5 and 7-15 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Step a of claim 1 recites “applying the sample to a chromatography system comprising the first affinity matrix, the second affinity matrix, and a detector, wherein the first affinity matrix is serially connected to the second affinity matrix via a switch”. It is unclear as to whether the sample is applied to on the chromatographic system, first affinity matrix or the second affinity matrix? The claims should particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 in step b, recites elution of second impurity from the first affinity matrix. Elution indicates removing adsorbed material from solid support by running a solvent as opposed to flow through. Therefore, step b indicates second impurity adsorbed on the matrix is eluted and transferred to second affinity matrix. It is unclear how is the second impurity eluted from the first column? Is that eluted with a set of condition? If so, what condition are employed as specification does not have clear guidance for elution of adsorbed second impurity from first affinity matrix.
Step a of claim 14 recites “applying the sample to a chromatography system comprising the first affinity matrix, the second affinity matrix, and a detector, wherein the first affinity matrix is serially connected to the second affinity matrix via a switch”. It is unclear as to whether the sample is applied to on the chromatographic system, first affinity matrix or the second affinity matrix? The claims should particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 in step b, recites elution of second impurity from the first affinity matrix. Elution indicates removing adsorbed material from solid support by running a solvent as opposed to flow through. Therefore, step b indicates second impurity adsorbed on the matrix is eluted and transferred to second affinity matrix. It is unclear how is the second impurity eluted from the first column? Is that eluted with a set of condition? If so, what condition are employed as specification does not have clear guidance for elution of adsorbed second impurity from first affinity matrix.
Claim 15 recites “wherein the heterodimeric antibody comprises FcFc*, the first homodimeric antibody comprises FcFc, and the second homodimeric antibody comprises Fc*Fc*”. Specification (paragraph [00045]) teaches that the term “star substitution,” “Fc*,’ and “HC*” includes any molecule, immunoglobulin heavy chain, Fc fragment, Fc-containing molecule and the like that contains a mutation that abrogates the binding to bacterial proteins known to bind the Fe domain of immunoglobulins, such as Protein A, Protein G, Protein L or derivatives thereof. Specification teaches that Fc*Fc* denotes a homodimer wherein both monomers comprise an Fc*, and FcFc*, or Fc*Fc, denotes a heterodimer with respect to the Fc* substitution. The terms FcFc* and Fc*Fc are used interchangeably herein. Therefore, based on the specification, the second homodimeric antibody, which comprises Fc*Fc*, does not bind to protein A matrix and protein G matrix as Fc*Fc* both monomers contain a mutation that abrogates binding to protein A and protein G. Thus, it is unclear what is intended for “eluting the second homodimeric antibody from the protein A matrix” as elution indicated extraction of adsorbed materials and wherein the second homodimeric antibody does not bind to protein A matrix . Further, it is unclear what is intended by “eluting the second homodimeric antibody from the protein G matrix” as elution indicated extraction of adsorbed materials and wherein the second homodimeric antibody does not bind to protein A matrix and protein G matrix.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 and 14 are directed to quantifying an amount of heterodimeric antibody in a sample. Step d provides eluting the first impurity and determining the amount of first impurity, steps d  provides eluting the second impurity from the second affinity matrix and determining the amount of the eluted second impurity and step f provides quantifying the amount of the heterodimeric antibody in the sample. It is unclear and vague and indefinite as to how is the determining the amount of first impurity and second impurity in steps d and e are related to quantifying the amount of the heterodimeric antibody in the sample wherein the amount of heterodimeric antibody is determined in step c and the determining the amount of heterodimeric antibody is not based on the amount of determining of the first and second impurity.  Further, it is unclear as to whether the steps a-f are in sequential order or in random order and whether the step f is carried out before step d?
Claim 1 is directed to method of quantifying an amount of heterodimeric antibody in a sample comprising a mixture of the heterodimeric antibody, a first homodimeric antibody impurity and a second homodimeric antibody impurity, the method involves affinity purification with a first affinity matrix and a second affinity matrix, wherein the heterodimeric antibody and the first homodimeric antibody bind to the first affinity matrix and the second impurity does not substantially bind to the first affinity matrix and binds to the send affinity matrix, wherein the heterodimeric antibody has a lower affinity to the first affinity matrix than the first homodiremic antibody impurity. 
As claimed, the heterodimeric antibody encompasses various types of heterodimeric antibodies, as for example, heterodimeric antibody includes 

    PNG
    media_image1.png
    808
    807
    media_image1.png
    Greyscale
.  Therefore, as encompassed, claim 1 encompasses quantification of the various dimeric antibodies as described above from a mixture compound the dimeric antibody, various first type of first homodimeric antibody and various second type of homodimeric antibody, for which the specification does not have a clear descriptive support.  As encompassed by claim 1, the first affinity matrix encompasses selection of various first affinity compounds that binds anyone of the various heterodimeric antibody as described above and the first homodimeric antibody, but the first affinity compounds bind with lower affinity to the various heterodimeric antibody as compared to binding to the first homodimeric antibody, for which the specification does not have a clear descriptive support. As encompassed by claim 1, the second affinity matrix encompasses selection of various second affinity compounds that does not substantially bind various heterodimeric antibody and the first homodimeric antibody, but bind the second type of homodimeric antibody, for which the specification does not have a clear descriptive support.  Therefore, in combination and permutation of the various affinity compounds for matrix for purification of various heterodimeric antibodies from various homodimeric antibodies, the method encompasses various first and second affinity matrix having the defined affinity and various methods having various set of conditions, for which the specification does not have a clear descriptive support.
Throughout the specification, the disclosure is limited to specific separation system comprising a sequential separation via two affinity chromatographic steps using non-Fab binding variants of staphylococcal protein A (SpA) and protein G as affinity ligands and differential elution conditions (presence and absence of chaotropes,change in pH in the elution medium) and wherein the heterodimeric antibody is particularly limited to bispecific antibodies comprising first immunoglobulin CH3 domain and second immunoglobulin CH3 domain wherein the second CH3 domain comprises H435R and Y436F amino acid substitution that greatly reduces binding to protein A (see specification, paragraphs [0002] and [00020]).
The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it.  The only disclosure of antibody having specific mutation (H435R and Y436F) in one of CH3 domain as heterodimer, antibody with unmuted two CH3 domains as first homodimer and antibody having specific mutation (H435R and Y436F) in both CH3 domain as second homodimer, does not provides representative example and descriptive support for the various heterodimeric antibody, various first homodimeric antibody and various second homodimeric antibody in the sample and does not provides descriptive support for method of quantifying the heterodimeric antibody from the sample with various affinity support and various conditions.  
A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).

MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  
Emphasis added.

Claim 1 and 14 as a whole cover generic heterodimer antibodies and various homodimer antibodies in a sample and purifying the various heterodimeric antibodies from the sample with the methods, and disclosure of only a specific heterodimeric antibody having a specific mutation in one of the CH3 domain wherein the sample contains a mixture of first homodimeric antibody having unmutated CH3 domain and second homodimeric antibody having both CH3 domain having the specific mutation, and quantifying by utilizing protein A matrix and proten G matrix with certain specific conditions, does not provide representative example and clear descriptive support of purifying various heterodimeric antibodies from various homodimeric antibody mixtures.
Therefore, claims 1, 4-5 and 7-15 are rejected for not adequately providing written description for the entire genus instantly claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 7-15 are rejected under 35 U.S.C. 103 as being obvious over Jones et al (WO 2017/134440A2).
In regards to claims 1, 4, 8, 12 and 14 Jones teaches that In the context of the present invention, an Fc variant fragment capable of binding protein A but not protein G is represented as [pA+/pG-], an Fc variant fragment capable of binding protein G but not protein A is represented as [pA-/pG+] and an Fc variant fragment capable of binding neither protein A nor protein G is represented as [pA-/pG-] .Jones teaches a method for purification of a heterodimeric protein comprising the steps of: (a) providing a mixture comprising the first and second monomers and heterodimers; (b) chromatographic separation using protein A; and (c) chromatographic separation using protein G; thereby isolating heterodimeric protein comprising the heterodimeric fragment (page 15, lines 10-15). Jones teaches method comprises purification of a heterodimeric IgG Fc variant fragment, wherein the heterodimeric IgG Fc variant fragment comprises a first [pA+/pG-] monomer and second [pA-/pG+] monomer, said first [pA+/pG-] monomer comprising a first IgG Fc variant fragment monomer, capable of binding superantigen A, but not superantigen G [pA+/pG-], comprising serine at position 428, serine at position 434 and optionally histidine at position 436 and said second [pA-/pG+] monomer comprising a second, IgG Fc variant fragment monomer, capable of binding superantigen G [pG+], comprising arginine at position 435, and optionally phenylalanine at position 436, with reference to human IgGl or comprising these residues at the corresponding positions in human IgG 2, 3, or 4 as shown in the alignment in Figure 24, wherein positions are defined according to the EU index of Kabat, said purification methods comprising:
- providing a mixture of comprising the first and second monomers and heterodimers thereof,
- chromatographic separation using protein A.
- chromatographic separation using protein G,
- thereby isolating heterodimeric protein comprising the heterodimeric fragment. Preferably, the step of chromatographic separation using protein A precedes chromatographic separation using protein G, or the step of chromatographic separation using protein G precedes chromatographic separation using protein A.
Jones teaches that preferably, the pA and / or pG chromatographic separation resins are specific to the Fc region. Examples of such resins are: a pA based resin called MabSelect Sure™ (GE Healthcare) which is reportedly Fc specific (GE Healthcare Application Note 29-0515-20 AA); and a protein G that has been modified to bind Fc only (Muir N, (2009) PhD Thesis: Studies on the interaction of a single domain of protein G from Streptococcus with human Fc and Fab, University of Southampton, School of Biological Sciences).
Therefore, Jones teaches purification of heterodimers utilizing first affinity matrix (pA) and second affinity Martix (pG) wherein the first affinity matrix adsorbs the Fc heterodimer (AG) and pA binding homodimer (AA) but GG homodimers are removed in flow through. The eluted AG (heterodimer) and AA (homodimer) is then loaded on pG which binds AG heterodimer and homodimer is removed in flow through, thus purifying the Fc heterodimers (See Fig.1).
Jones however, does not teach the sequence of steps as claimed in claim 1 and 14.
However, Jones provides that basics of utilizing two affinity matrix pA and pG for purification of various heterodimers. Jones teaches different variations of heterodimers.  Jones teaches the heterodimeric Fc variant fragment has one Fc which binds pA, but has very reduced or no binding to pG, while its other Fc binds pG, but has reduced or no binding to pA. In another approach, each heterodimeric Fc variant fragment has reduced or no binding to pA and pG and purification can be achieved via differential affinity of different proteins fused to each Fc of the heterodimeric proteins. 
Therefore, based on the heterodimers and impurity antibody, different variations of sequences and including switch valve in between the separation matrix would be obvious to one of ordinary skilled in the art. 
Jones does not mention set of conditions but however, throughout the reference teaches gradient elution and pH based elution and the various set of conditions would be obvious and within the purview of one of ordinary skilled in the art.
In regards to claims 5 and 15, as described above, Jones teaches Fc variant fragment reduced or no binding to pA and teaches that two amino acid substitutions H435R/Y436F to abrogare the affinity for the reagent pA in one of the heterodimer heavy chain (page 4, lines 9-12). Moreover, Jones teaches various mutation providing various heterodimeric and homodimeric composition, and thus various mixtures of the hetero and homodimers are obvious to one of ordinary skilled in the art for purification by combination of differential affinity matrix  (e.g. pA, pG and pL) as described in the referent absent showing of unexpected advantages with a particular condition.
In regards to claim 7, Jones teaches that the heterodimeric antibody may be bispecific (page 21, lines 16-24).
In regards to claims 9-11 and 13, Jones throughout the references teaches various gradient elution, milder and less extreme pH elution conditions and use of running buffer comprising NaCl  and thus various pH conditions, and mobile phase modifier would be obvious and would be within the purview of one of ordinary skilled in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678